DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 17 recite the limitation “a 3D point” and “the 3D points” repeatedly in the claims. However, claims 1, 12, and 17 recite that the 3D object comprises a plurality of 3D points (see the limitation “a plurality of 3D points for the 3D object”). It is unclear whether a 3D point corresponds to one of the plurality of 3D points for the 3D object or a new/different 3D point. It is further unclear whether the 3D points correspond to some or all of the plurality of 3D points for the 3D object or new/different 3D points. For the purpose of further examination, the 

Claims 1, 12, and 17 further recite the limitation “the 3D object.” However, the claims recite that there is a plurality of separate reconstructed 3D objects in the scene. Therefore it is unclear which of the plurality of the separate reconstructed 3D objects is being referred to. For the purpose of further examination, the limitation has been interpreted as “each of the separate reconstructed 3D objects.”

Claims 1, 12, and 17 further recite the limitation “the 2D images.” The limitation renders the claims indefinite because it is unclear whether these 2D images correspond to some or all of the plurality of 2D images recited earlier in the claims or new/different 2D images. For the purpose of further examination, the limitation has been interpreted as “the plurality of 2D images.”

Claims 1, 12, and 17 further recite the limitation “each 3D object using the 3D points.” The limitation renders the claims indefinite because it is unclear whether “each 3D object” corresponds to each of the separate reconstructed 3D objects recited earlier in the claims or new/different 3D object(s). For the purpose of further examination, the limitation has been interpreted as “each of the plurality of separate reconstructed 3D objects.”

Claims 1, 12, and 17 further recite the limitation “a selected camera.” The limitation renders the claims indefinite because it is unclear which camera is being selected. Claims 1, 12, and 17 recite that there is a camera set indicating a subset of cameras of a plurality of cameras. It is unclear whether a camera is selected from the set, the subset, or the plurality of the cameras. For the purpose of further examination, the limitation has been interpreted as each of the plurality of cameras is fixed to a current pose. 

Claims 1, 12, and 17 further recite the limitation “each bundle adjustment model” repeatedly throughout the claims. It is unclear whether these bundle adjustment models correspond to the earlier recited models or new/different models. For the purpose of further examination, the limitation has been interpreted as “the bundle adjustment model for each of the plurality of separate reconstructed 3D objects.”

Claims 2-11, 13-16, and 18-21 depend from claims 1, 12, and 17, and therefore inherit all of the deficiencies of claims 1, 12, and 17 discussed above. All of the dependent limitations reciting the same indefinite limitations should be addressed and/or amended in the response.

Claims 3, 13, and 18 further recite the limitation “every camera.” The limitation renders the claims indefinite because it is unclear whether every camera belongs to the set, the subset, or the plurality of cameras. For the purpose of further examination, the limitation has been interpreted as “every camera of the plurality of cameras.”

Claims 4-5, 14, and 19 depend from claims 3, 13, and 18 and therefore inherit all of the deficiencies of claims 3, 13, and 18 discussed above.

Claims 4 and 14 recite the same limitations as claims 1 and 12 with an addition of the term “second.” Therefore, claims 4 and 14 are rejected using the same rationale as applied to claims 1 and 12 for the same corresponding indefinite limitations.

Claim 5 further recites the limitations “bundle adjustment models,” “fixed camera poses,” and “second bundle adjustment models.” The limitations render the claim indefinite because it is unclear whether these bundle adjustment models and camera poses correspond to the earlier recited models and poses in claims 1 and 4. For the purpose of further examination, the 

Claim 7 further recites the limitation “a 2D feature point.” The limitation renders the claim indefinite because it is unclear whether this 2D feature point corresponds to one of the plurality of 2D feature points recited earlier in claim 1 or a new/different 2D feature point. For the purpose of further examination, the limitation has been interpreted as “each of the plurality of 2D feature points.”

Claim 9 further recites the limitation “small.” The limitation renders the claim indefinite because the term “small” is a relative and/or subjective term, not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). For the purpose of further examination, the limitation “small or no motion” has been interpreted as “no motion.”

Claim 21 further recites the limitation “[t]he machine readable medium of claim 16.” There is no antecedent basis for this limitation in the claims. Furthermore, claim 16 is directed to a method. For the purpose of further examination, claim 21 has been interpreted as dependent on claim 17, i.e., “[t]he machine readable medium of claim 17.”

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites the limitation “The system of claim 1, wherein, in each bundle adjustment model, a selected camera is fixed to a current pose in the scene.” However, claim 1 already recites “wherein, in each bundle adjustment model, a selected camera is fixed to a current pose in the scene” in lines 15-16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced 
Claims 17-20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals. 0018 of the specification describes that the machine readable medium may include any medium and/or mechanism for storing or transmitting information in a form readable by a machine, but does not exclude transitory signals. Transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouragnon et al. (“Generic and real-time structure from motion using local bundle adjustment,” Image and Vision Computing 27 (2009) 1178–1193), hereinafter referred to as Mouragnon.
claims 1, 12 and 17, Mouragnon teaches a system, method, and at least one machine readable medium comprising a plurality of instructions for generating a virtual view within a scene (Mouragnon Abstract: “a method for estimating the motion of a calibrated camera and the three-dimensional geometry of the filmed environment”; Mouragnon pg. 1186 right column: “standard Linux PC … RAM memory”) comprising: 
a memory to store, for each of a plurality of separate reconstructed 3D objects in the scene at a particular time instance, a plurality of 3D points for the 3D object, a plurality of 2D feature points each indicating a location in at least one of a plurality of 2D images corresponding to a 3D point of the 3D object, and a camera set indicating a subset of cameras of a plurality of cameras to attain frames of the scene corresponding to the 2D images (Mouragnon Abstract: “key frames are selected to enable 3D reconstruction of the features. We introduce a local bundle adjustment allowing 3D points and camera poses to be refined simultaneously through the sequence”; Mouragnon pg. 1182 left column: “2D reprojections on N images … the complexity gains with respect to global bundle adjustment obtained for a sequence of 20 key frames and 150 2D projections per image”; Mouragnon pg. 1183 right column: “For each 2D points correspondence (x0, y0) and (x1, y1) between images 0 and 1”; Mouragnon pg. 1186  left column: “The pose of camera 1 is estimated with 3D/2D correspondence”; Mouragnon pg. 1186 right column: “Calculations were performed on a standard Linux PC (Pentium 4 at 2.8 GHz, 1Go of RAM memory at 800 MHz) … N= 10 (number of cameras for minimization of reprojection criterion)”); and 
one or more processors coupled to the memory, the one or more processors (Mouragnon pg. 1186 right column: “Calculations were performed on a standard Linux PC (Pentium 4 at 2.8 GHz, 1Go of RAM memory at 800 MHz)”) to: 
construct a separate bundle adjustment model for each 3D object using the 3D points, the 2D feature points, and camera parameters of each camera in the camera set, wherein, in each bundle adjustment model, a selected camera is fixed to a current pose in the scene Mouragnon Abstract: “We introduce a local bundle adjustment allowing 3D points and camera poses to be refined simultaneously through the sequence” – the two separate bundle adjustment models are 3D points and camera poses; Mouragnon Figs. 1, 3, 9, 16: show example images captured by the cameras fixed at certain poses; Mouragnon pg. 1183 left column: “3.3. Intersection, resection and bundle adjustment … a local bundle adjustment is applied each time a new key frame Ii is added to the reconstruction … the generic camera parameters (extrinsic parameters of key frames) and 3D points chosen for stage i”;  Mouragnon Fig. 7 shows a plurality of camera poses; Mouragnon Fig. 8 shows relative pose of 2 cameras); 
separately solve each of the bundle adjustment models at least partially concurrently to generate, for each bundle adjustment model, at least one of updated camera parameters for each camera in the camera set or an updated point cloud for the 3D object (Note that only one of the alternative limitations is required by the claim language. Mouragnon Abstract discussed above teaches that the local bundle adjustment model for 3D points and camera poses is solved simultaneously; Mouragnon pg. 1179 right column: “describing the generic camera model and explaining modification to geometry refinement”; Mouragnon pg. 1181 right column: “It should be noted that when the reconstruction process starts, we refine not only the last parameters of the sequence, but the very whole 3D structure”; Mouragnon pg. 1182 right column: “3. Generic camera model and geometry refinement … the pixel error applied to refine geometry is replaced by a generic error”; Mouragnon pg. 1183 left column: “a local bundle adjustment is applied each time a new frame Ii is added to the reconstruction. Parameters of estimated 3D points and cameras at the end of the sequence are refined by the minimization of the cost function gi”); and 
output at least one of the updated camera parameters or the updated point clouds for use in 3D reconstruction of the scene (Mouragnon pg. 1181 right column & pg. 1183 left column discussed above).

Regarding claim 2, Mouragnon teaches the system of claim 1, wherein, in each bundle adjustment model, a selected camera is fixed to a current pose in the scene (Mouragnon Figs. 1, 3, 9, & 16 discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4, 13-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouragnon et al. (Image and Vision Computing 27 (2009) 1178–1193), in view of Schneider et al. (“Real-Time Bundle Adjustment with an Omnidirectional Multi-Camera System and GPS.” In Proc. of the Int. Conf. on Machine Control and Guidance (MCG), pages 98–103), hereinafter referred to as Mouragnon and Schneider, respectively.
Regarding claims 3, 13, and 18, Mouragnon teaches the system, method, and machine readable medium of claims 1, 12 and 17, wherein the 3D points, the 2D feature points, and the camera set correspond to a scene attained by the plurality of cameras (Mouragnon Figs. 3, 5, 9, & 16).

Pertaining to the same field of endeavor, Schneider teaches that the 3D points, the 2D feature points, and the camera set correspond to a plurality of first contemporaneous frames of the scene attained by the plurality of cameras at the particular time instance and wherein each of the bundle adjustment models fixes every camera to current poses of the cameras in the scene (Schneider Abstract: “we present our system for visual odometry that performs a fast incremental bundle adjustment for real-time structure and motion estimation in an unknown scene”; Schneider Fig. 2: “A frame set consisting of four images taken with the four fisheye cameras. Each image contains 40 interest points” – each camera is fixed to the current camera poses in the scene; Schneider pg. 100: “Our incremental bundle adjustment refers to keyframes, which reduce the processing to some geometrically useful, tracked observations. A keyframe consists of four frames taken simultaneously”).
Mouragnon and Schneider are considered to be analogous art because they are directed to bundle adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for estimating the motion of calibrated cameras and the 3D geometry of the scene (as taught by Mouragnon) to use a plurality of contemporaneous frames and fix the bundle adjustment models to the current poses (as taught by Schneider) because the combination produces more accurate motion estimation of an unknown scene compared to solutions from GPS/INS (Schneider Abstract).

claims 4, 14, and 19, Mouragnon, in view of Schneider, teaches the system, method, and machine readable medium of claims 3, 13, and 18, the one or more processors further to: 
receive, for each of the plurality of separate 3D objects, a plurality of second 3D points for the 3D object, a plurality of second 2D feature points each indicating a second location in at least one of a plurality of second 2D images corresponding to a second 3D point of the 103D object, and a second camera set indicating a second subset of cameras of the plurality of cameras corresponding to the second 2D images (Mouragnon Abstract,  pg. 1182 left column, pg. 1183 right column, pg. 1186  left column, pg. 1186 right column discussed above; further see Mouragnon Fig. 5: the local bundle adjustment model comprises N images with corresponding cameras and their interest points ; Schneider Fig. 2: each image has 50 corresponding interest points); 
construct a second bundle adjustment model for each 3D object using the second 3D points, the second 2D feature points, and camera parameters of each camera in the second camera set, wherein, in each second bundle adjustment model, a selected second camera is fixed 15to a second current pose in the scene and all second 3D points for each object are fixed to current second 3D point locations in the scene (Mouragnon Abstract, Figs. 1, 3, 9, 16, pg. 1183 left column, Figs. 7-8 discussed above; further see Mouragnon Fig. 5: the local bundle adjustment model comprises N images with corresponding cameras and their interest points ; Schneider Fig. 2: each image has 50 corresponding interest points); and 
separately solve each of the second bundle adjustment models at least partially concurrently to generate, for each second bundle adjustment model, second updated camera parameters, wherein all second 3D points for each 3D object remain fixed (Mouragnon Abstract, pg. 1179 right column, pg. 1181 right column, pg. 1182 right column, pg. 1183 left column discussed above; further see Mouragnon Fig. 5: the local bundle adjustment Schneider Fig. 2: each image has 50 corresponding interest points).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouragnon et al. (Image and Vision Computing 27 (2009) 1178–1193), in view of Varshney et al. (U.S. PGPub No. US 2020/0118342 A1), hereinafter referred to as Mouragnon and Varshney, respectively.
Regarding claim 6, Mouragnon teaches the system of claim 1, but does not appear to explicitly teach performing structure from motion processing for a background of the scene absent any dynamic objects to generate initial camera parameters for each of the plurality of cameras and a background point cloud comprising 3D points for identified features within the scene, 5wherein each of the separate bundle adjustment models comprises the initial camera parameters.
Pertaining to the same field of endeavor, Varshney teaches performing structure from motion processing for a background of the scene absent any dynamic objects to generate initial camera parameters for each of the plurality of cameras and a background point cloud comprising 3D points for identified features within the scene, 5wherein each of the separate bundle adjustment models comprises the initial camera parameters (Varshney ¶0082: “graphics processing unit (GPU) may be implemented in an accelerated foreground extraction and depth map generation software … the preprocessing steps may include calibrating the camera parameters, extracting foreground subject from background frame, using visual hull to generate polygon mesh, and rendering depth maps of the mesh from real camera perspectives”; Varshney ¶0086: “the background may be subtracted. For example, background segmentation may be performed to isolate the subject in each frame from the background pixels. A background frame may be captured prior to recording when no subject is in the capture volume. In addition, the background segmentation algorithm may use two frames for each camera, the 
Mouragnon and Varshney are considered to be analogous art because they are directed to bundle adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for estimating the motion of calibrated cameras and the 3D geometry of the scene (as taught by Mouragnon) to extract foreground objects using background information (as taught by Varshney) because the combination can refine the results of object detection (Varshney ¶0086).

Allowable Subject Matter
Claim(s) 5, 7-9, 10, 11, 15, 16, 20, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 (claims 20-21) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the prior art of record teaches the system of claim 4, but does not appear to explicitly teach or suggest alternatingly construct and solve bundle adjustment models with fixed camera poses and construct and solve second bundle adjustment models with fixed 3D points across a plurality of sets of simultaneous frames of the scene.

claim 7, the prior art of record teaches the system of claim 1, but does not appear to teach or suggest that each of the separate bundle adjustment models comprises a sum of loss functions, the loss functions each to measure a difference between a 2D feature 10point and a reprojected point for a corresponding 3D point, the reprojected point based on the camera parameters.

Regarding claims 8, 15, and 20, the prior art of record teaches the system, method, and machine readable medium of claims 1, 12, and 17, but does not appear to teach or suggest that the one or more processors to receive, construct, separately solve, and output are performed in a duration less than a target duration, wherein the 15target duration is equal to an inverse of a frame rate corresponding to capture of the scene by the plurality of cameras minus a predetermined virtual view duration.

Regarding claim 9, the prior art of record teaches the system of claim 1, the one or more processors further to: 
track motion of each of the separate reconstructed 3D objects and detect small or no motion for a first 3D object of the separate 3D objects based on a distance of motion of the first object being less than a threshold (Mouragnon Abstract: “a method for estimating the motion of a calibrated camera and the three-dimensional geometry of the filmed environment”; Mouragnon pg. 1180 right column: “if the calculated position uncertainty exceeds a certain level (for example, more than the mean distance between two consecutive, key positions)”; Mouragnon pg. 1181 left column: “the square of the Euclidean distance”).
However, the prior art ,alone or in combination, does not appear to teach or suggest skipping constructing a second bundle adjustment model for the first 3D object in response to small or no motion being detected.

claims 10, 16, and 21, the prior art of record teaches the system, method, and machine readable medium of claims 1, 12, and 17, but does not appear to teach or suggest4301.AC3935-US dividing a full 3D model of the scene into background objects and the separate reconstructed 3D objects; and labelling each of the separate reconstructed 3D objects as dynamic and the background objects as static, wherein the one or more processors to receive, construct, separately solve, and 5output are performed in response to the separate reconstructed 3D objects being labeled as dynamic and the one or more processors to receive, construct, separately solve, and output are skipped for the background objects.

Regarding claim 11, the prior art of record teaches the system of claim 1, but does not appear to teach or suggest that the plurality of 3D points for each separate reconstructed 103D object comprises a dense point cloud having a greater 3D point density than the corresponding updated point cloud from solving the bundle adjustment model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Soo Shin/  Primary Examiner, Art Unit 2667